DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks and amendments filed 11/18/2021, are acknowledged. 

Response to Arguments
Applicant’s remarks regarding claim rejections under 35 USC 102(a)(1) and/or 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 6-8, that the prior art of record fails to teach reject the one or more candidate pleural lines by determining whether intensity of the one or more candidate pleural lines satisfy a predetermined pleural line intensity threshold. More specifically, applicant argues that primary reference Blackbourne merely discloses wedge-shaped interference patterns (ring-downs) that extend internally from the pleural line from 1 to several wavelengths, and the detection of both peaks and valleys across a pleural line through the algorithm disclosed by Blackbourne. However, nowhere in the claim language does it explicitly recite the identification of intensity or rejection of the entirety of a pleural line instantaneously. Under their broadest reasonable interpretation, the claims encompass only the identification of the presence of pleural lines and their intensities with respect to a predetermined threshold, and therefore, since Blackbourne does disclose (Para [0067], “Another feature, which can greatly increase certainty of a healthy pleura is called ring-downs. These can be approximately wedge-shaped interference patterns that extend internally from the pleural line from 1 to several wavelengths. They can occur very rapidly, and disappear as rapidly. While they can be associated with the peak Wherein the ends of the pleural line indicate the presence of the pleural line, and therefore, detecting a pleural line; (Para [0037], “a horizontal, more or less linear feature should have its threshold of detection set in proportion to horizontal extent of the image region of interest, as distance between two bones, distance between or a bone and usable edge, or just between two edges of usable image area….The system can ignore these and crop the usable image.” Wherein the ignoring of features within an image is the rejection of candidate features; (Para [0046], “Between shadows the pleural interface can be located as a relatively bright band of reflection running just below and between the ribs. It may be preferable to have two ribs as a reference, as it can be complicated to locate the pleural interface without this additional evidence due to other bright lines which may appear.”)
It is seen to disclose the limitations of independent claims 1 and 13, since Blackbourne discloses the determination of pleural line intensity and the rejection of candidate pleural lines based on a predetermined intensity threshold. 
In response to applicant's argument that Blackbourne merely teaches searching for peaks and valleys to identify ring-down interference patterns that are a sign of a healthy plura and using bone shadows to limit an area (rejecting a candidate pleural line of search), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, for the reasons mentioned above, examiner respectfully disagrees. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-17, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process(es) without significantly more. Independent claims 1 and 13 recite “identify one or more candidate pleural lines and one or more A-lines corresponding to the candidate pleural lines; compute an A-line intensity of at least one of the one or more A-lines; apply the computed A-line intensity to indicate a target placement of the ultrasound probe for imaging the region for pleural line identification; determine an intensity of the one or more candidate pleural lines; reject the one or more candidate pleural lines by determining whether the intensity of the one or more candidate pleural lines satisfy a predetermined pleural line intensity threshold; determining whether an intensity of the one or more candidate pleural lines satisfy a predetermined pleural line intensity threshold; computing an A-line intensity of at least one of the one or more A-lines; and applying the computed A-line intensity to indicate a target placement of the ultrasound probe for pleural line identification during image data acquisition of the region”. Under their broadest reasonable interpretation, they cover the performance of the limitations in the mind but for the recitation of generic computer components such as “processors” (claim 1). Other than the computer elements noted, nothing in the claims precludes the step from being performed in the mind. For example, in context, the claims encompass a user performing an ultrasound scan and observing the ultrasound images for pleural lines and their associated A-lines, determining the degree of intensity of the one or more pleural lines, and rejecting pleural lines based on their determined intensities. There is nothing recited in the claim that precludes the cited functions or steps from being practically performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claims recite an abstract idea. See MPEP 2106.4(a)(2). 
The judicial exception is not integrated into a practical application. The abstract ideas cited above do not improve the functioning of an associated computer or convey a process which was not previously able to be performed by a computer.  
Moreover, the limitation “to receive ultrasound echoes from a subject to image a region of the subject” and “acquiring image data of a region of a lung tissue via an ultrasound probe” are merely a data gathering step that falls under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. That the images are received "from an ultrasound probe" merely prescribes an imaging system which is not part of the system as claimed but which is simply used in conjunction with the elements to which claims 1 and 13 are directed. Additionally, the MPEP 2106.04(d) and MPEP 2106.05(g).
After consideration of the claim limitations and relevant factors, it is apparent that claims 1 and 14 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. Dependent claims 2-4, 6-17, and 19-26 also do not sufficiently integrate the abstract ideas into a practical application or recite elements which constitute significantly more. The dependent claims expand upon the functions of the generic computer components or provide additional descriptions of the mental processes. The dependent claims only further expand upon features which, under a broadest reasonable interpretation, cover performing an ultrasound scan and observing the ultrasound images for pleural lines, defining regions of interest below each pleural line, identifying B-lines within the region of interest, and selecting an image frame containing the desired B-line intensity within the selected region of interest and therefore define additional abstract ideas in the form of mental processes. The subject matter does not define an inventive concept and does not constitute a practical application or significantly more than the abstract ideas identified from their respective parent claims. Therefore, the claims, considering each of the limitations alone and in combination, are not patent eligible.

Claim Objections
Claims 1 and 25 are objected to because of the following informalities: 
Claim 1 recites “reject the one or more candidate pleural lines”, examiner believes that applicant intended this to be written as “reject one or more of the candidate pleural lines”. The current language conveys that all of the candidate pleural lines be rejected, which does not appear to be Applicant’s intent. 

Claim 25 recites “plural interface”, however, examiner assumes that this is meant to be written as “pleural interface”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 10-11, 13-14, 16-17, 19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackbourne (US 2016/0239959).

With respect to Claim 1, Blackbourne discloses in at least Figs. 14 and 16, an ultrasound imaging system comprising: 
an ultrasound probe (shown as element 2 in Fig. 14) configured to receive ultrasound echoes from a subject to image a region of the subject (Abstract, “the invention provides a method for identifying internal trauma in a patient for pneumothorax, hemothorax and abdominal hemorrhage using ultrasound in B-modes with radial, longitudinal, phased array probes, and with M-mode for verification of lung sliding and lung point.” Where the ultrasound probe is used to image a region of the subject as disclosed in Blackbourne (Para [0054]-[0055]); 
a data processor (10, 1120) in communication with the ultrasound probe (Para [0093], “As used herein, the term “analysis engine” includes a hardware device in a computer connected to the processor 1120” in Fig. 14, the ultrasound probe (2) is shown connected to the system hardware (4) which includes the data processor), the data processor (10, 1120) configured to: 
identify one or more candidate pleural lines (Abstract, “With B-mode, feature extraction involves specialized algorithms operating at frame rate for tracking of features such as ribs and rib  and one or more A-lines corresponding to the candidate pleural lines (Claim 1, “identifying patterns in the filtered images by a processor, the patterns including at least one of an irregular blob fitted to a blood pool, an A-line pattern (where an A-line pattern means the identification of one or more A-lines), a B-line pattern, a lung sliding pattern, a barcode pattern, a sky pattern, a seashore pattern, and a beach pattern” where the identification of lung sliding patterns requires the identification of a pleural line and the identification of an A-line pattern is beneficial for identifying the Pleural line and Pleural line boundaries as disclosed by Blackbourne (Para [0004]);
compute an A-line intensity of at least one of the one or more A-lines (Para [0035], “to count the number of occurrences of key features detected (the features of the BLUE Protocol indicated in FIG. 1) as the video image progresses. Then, at each frame or a certain number to be skipped, it can be determined whether a given count is greater than one third, or a majority, or a two-thirds quorum of the frames processed so far. Some features like B-lines occur infrequently, but if they do, this can be fairly strong evidence for healthy lungs (negative pneumothorax or hemothorax). Other features, such as A-lines, should appear with significant contiguous extents across the image between bones or edges for a quorum of frames. Ant crawling movements typically appear about half the time in healthy lungs (during breathing) so a majority threshold is used in this case.” Where A-line intensity is computed using BLUE protocol as shown in Fig. 1); and 
apply the computed A-line intensity to indicate a target placement of the ultrasound probe for imaging the region for pleural line identification (Para [0031], “The algorithm running on a processor can also provide immediate feedback to the ultrasonic examiner to quickly guide the probe to an optimized position, by providing the most incisive chest imagery possible. This can greatly aid the examiner in cases where the image is distorted by artifacts or interior occlusions such as blebs (air pockets), shrapnel, bullets, etc.”; (Para [0033], “a clear delineation of the pleural line (between inner Where a region of A-line dominance indicates the pleural interface, thus, the computed A-line intensity is applied to determine a region for pleural line identification is imaged; (Para [0057], “In order to get best estimates of pleural interfaces, bones, and the various radiating patterns (A-lines, B-lines, Z-lines, ring-downs), a tracking estimate of the bright line can be obtained, with A-lines and B-lines as well if the CPU power is sufficiently great to reach a minimum acceptable “near real time” rate (e.g., greater than 5 Hz)”; (Para [0058], “the BLUE Protocol in at least one embodiment, if the A-Profile is seen (a number of A-lines are seen by themselves) and these remain fairly stationary through several breathing cycles, this is considered conclusive evidence for a PTX…. A histogram can be performed in the vertical (or radial) dimension for linear, respectively curvilinear, probes. The histogram can count distances between peaks, so presence of a dominant line in the histogram can indicate a large percentage of equally spaced lines.”)
determine an intensity of the one or more candidate pleural lines (Para [0067], “Another feature, which can greatly increase certainty of a healthy pleura is called ring-downs. These can be approximately wedge-shaped interference patterns that extend internally from the pleural line from 1 to several wavelengths. They can occur very rapidly, and disappear as rapidly. While they can be associated with the peak intensity, this is not always the case. A ring-down can occasionally extend below a minimum of pleural line intensity, rather than a maximum. The algorithm can thus search for both peaks and valleys across the pleural line. One or two bone shadows may clearly mark the ends of Wherein the ends of the pleural line indicate the presence of the pleural line, and therefore, detecting a pleural line); and
reject the one or more candidate pleural lines by determining whether the intensity of the one or more candidate pleural lines satisfy a predetermined pleural line intensity threshold (Para [0037], “a horizontal, more or less linear feature should have its threshold of detection set in proportion to horizontal extent of the image region of interest, as distance between two bones, distance between or a bone and usable edge, or just between two edges of usable image area….The system can ignore these and crop the usable image.” Wherein a predetermined threshold of detection is set in proportion to the image region of interest, and wherein the image is cropped, and therefore, a rejection of candidate features is performed)


With respect to Claim 2, Blackbourne discloses the ultrasound imaging system of claim 1, further comprising a user interface in communication with the data processor, the user interface configured to alert the user of the target placement of the ultrasound probe (Para [0031], “The algorithm running on a processor can also provide immediate feedback to the ultrasonic examiner to quickly guide the probe to an optimized position, by providing the most incisive chest imagery possible”; (Para [0038], “The system can be capable of showing the medic when the probe is positioned properly and possibly give guidance when confidence level is high, i.e., where to set an M mode scan for lung point (with many comet tails), when B mode looks good (e.g., rib shadows to left and right), move probe up or down depending on rib shadows. Furthermore, the system can provide textual advise (e.g. positive/negative HTX/PTX or abdominal hemorrhage) and present descriptive diagrams and other help facilities, e.g., where to place the probe (e.g. intercostal spaces), additional points where the invasion is likely to spread if PTX or HTX, models fitted and overlaid transparently on the image to alert the user to 

With respect to Claim 4, Blackbourne discloses the ultrasound imaging system of claim 1, wherein the target placement involves a position or an orientation of the ultrasound probe (Para [0031], “The algorithm running on a processor can also provide immediate feedback to the ultrasonic examiner to quickly guide the probe to an optimized position, by providing the most incisive chest imagery possible”; (Para [0033], “In the case that a bone is imaged on the left but not the right, or vice versa, the user can be cued via text on a suitable box in the system's screen to the effect: “Advise moving the probe up or down until another bone is seen or use a lower-frequency probe” (a probe which shows more bones at once)…. it is quite feasible via the algorithm to detect whether the user is holding the probe with the long axis perpendicularly between two ribs by measuring the distance between two rib image centerlines and the depth of the ribs as determined by the frequency of the probe, and in some cases the instrument's depth-of-field setting if available”; (Para [0055], “The algorithm therefore can search for one of a few basic wave intersection patterns known to be likely to be present for the particular space between two or three selected organs. The region can be selectable on the user's screen via a drop-down menu or radial buttons.”).

With respect to Claim 6, Blackbourne discloses in at least Fig. 9, the ultrasound imaging system of claim 1, wherein the data processor is further configured to identify one or more sub-regions of an ultrasound data frame that correspond to an estimated depth of one or more candidate pleural lines (Para [0063], “to achieve an acceptable frame rate for large frames (e.g. in the range of 30×500 on a where the smaller region is a sub-region; (Para [0057], “In order to get best estimates of pleural interfaces, bones, and the various radiating patterns (A-lines, B-lines, Z-lines, ring-downs), a tracking estimate of the bright line can be obtained, with A-lines and B-lines as well if the CPU power is sufficiently great to reach a minimum acceptable “near real time” rate (e.g., greater than 5 Hz).” Where the estimates of the pleural line are seen as estimated depths, since the intensity of “the bright line” indicates echogenic features, and thus, pertains to the estimate of pleural line depth).

With respect to Claim 7, Blackbourne discloses in at least Fig. 9A, the ultrasound imaging system of claim 1, wherein the data processor is further configured to identify one or more sub-regions of an ultrasound data frame that correspond to an estimated depth of one or more A-lines (Para [0063], “to achieve an acceptable frame rate for large frames (e.g. in the range of 30×500 on a dual core processor), the searches, histograms and horizontal edge correlations can be limited to a smaller region bounded by an upper line and a lower line, and by left and right bone shadows (if any)” where the smaller region is a sub-region; (Para [0045], “where the probe is held as stationary as possible over a region usually between two bones and parallel with the body midline. The beam can be focused so that return signal is summing over the center plane of the probe. Since the probe can be held steady, the returned signal can be processed to form 1-dimensional depth patterns. Fluctuations in features of these patterns, to be described, then indicate movements of the tissues as they cross the plane particularly when the patient breaths”; (Para [0057], “In order to get best estimates of pleural interfaces, bones, and the various radiating patterns (A-lines, B-lines, Z-lines, ring-downs), a tracking estimate of the bright line can be obtained, with A-lines and B-lines as well if the CPU power is sufficiently great to reach a minimum acceptable “near real time” rate (e.g., greater than 5 Hz).” Where the estimates of the A-line are seen as estimated depths, since the intensity of “the bright line” indicates echogenic features, and thus, pertains to the estimate of A-line depth).

With respect to Claim 10, Blackbourne discloses in at least Figs. 14 and 16, the ultrasound imaging system of claim 2, wherein the user interface is configured to alert the user by providing an indicator to the user, wherein the indicator is configured to provide a signal, such that the signal is either in an "On" state when the probe is in the target placement or an "Off" state when the probe is not in the target placement (Para [0031], “The algorithm running on a processor can also provide immediate feedback to the ultrasonic examiner to quickly guide the probe to an optimized position, by providing the most incisive chest imagery possible”; (Para [0033], “In the case that a bone is imaged on the left but not the right, or vice versa, the user can be cued via text on a suitable box in the system's screen to the effect: “Advise moving the probe up or down until another bone is seen or use a lower-frequency probe” (a probe which shows more bones at once)… it is quite feasible via the algorithm to detect whether the user is holding the probe with the long axis perpendicularly between two ribs by measuring the distance between two rib image centerlines and the depth of the ribs as determined by the frequency of the probe, and in some cases the instrument's depth-of-field setting if available”; (Para [0038], “The system can be capable of showing the medic when the probe is positioned properly and possibly give guidance when confidence level is high, i.e., where to set an M mode scan for lung point (with many comet tails), when B mode looks good (e.g., rib shadows to left and right), move probe up or down depending on rib shadows. Furthermore, the system can provide textual advise (e.g. positive/negative HTX/PTX or abdominal hemorrhage) and present descriptive diagrams and other help facilities, e.g., where to place the probe (e.g. intercostal spaces), additional points where the invasion is likely to spread if PTX or HTX, models fitted and overlaid transparently on the image to alert the user to possible inclusions. The system can also highlight comparisons between a previous image and a present he “on” state being when an alert appears and the “off” state being when no alert is present).

With respect to Claim 11, Blackbourne discloses in at least Figs. 14 and 16, The ultrasound imaging system of claim 2, wherein the user interface is configured to alert the user by providing an indicator to the user, wherein the indicator is configured to provide a signal that changes in response to variations in A-line intensity that result from repositioning or reorienting the ultrasound probe (Para [0033], “In the case that a bone is imaged on the left but not the right, or vice versa, the user can be cued via text on a suitable box in the system's screen to the effect: “Advise moving the probe up or down until another bone is seen or use a lower-frequency probe” and Para [0031], “The algorithm running on a processor can also provide immediate feedback to the ultrasonic examiner to quickly guide the probe to an optimized position, by providing the most incisive chest imagery possible”; (Para [0038], “The system can be capable of showing the medic when the probe is positioned properly and possibly give guidance when confidence level is high, i.e., where to set an M mode scan for lung point (with many comet tails), when B mode looks good (e.g., rib shadows to left and right), move probe up or down depending on rib shadows. Furthermore, the system can provide textual advise (e.g. positive/negative HTX/PTX or abdominal hemorrhage) and present descriptive diagrams and other help facilities, e.g., where to place the probe (e.g. intercostal spaces), additional points where the invasion is likely to spread if PTX or HTX, models fitted and overlaid transparently on the image to alert the user to possible inclusions. The system can also highlight comparisons between a previous image and a present image, advise when an image has low contrast (e.g., change instrument setting), and advise if a probe is not 

With respect to Claim 13, Blackbourne discloses in at least Figs. 14 and 16, a method comprising: 
acquiring image data of a region of a lung tissue via an ultrasound probe (Abstract, “the invention provides a method for identifying internal trauma in a patient for pneumothorax, hemothorax and abdominal hemorrhage using ultrasound in B-modes with radial, longitudinal, phased array probes, and with M-mode for verification of lung sliding and lung point.” Where the ultrasound probe is used to image a region of the subject as disclosed in Blackbourne (Para [0054]-[0055]); 
detecting, using the data, one or more candidate pleural lines and one or more A- lines corresponding to the candidate pleural lines (Claim 1, “identifying patterns in the filtered images by a processor, the patterns including at least one of an irregular blob fitted to a blood pool, an A-line pattern, a B-line pattern, a lung sliding pattern, a barcode pattern, a sky pattern, a seashore pattern, and a beach pattern” where the identification of lung sliding patterns requires the identification of a pleural line); 
compute an A-line intensity of at least one of the A-lines (Para [0035], “to count the number of occurrences of key features detected (the features of the BLUE Protocol indicated in FIG. 1) as the video image progresses. Then, at each frame or a certain number to be skipped, it can be determined whether a given count is greater than one third, or a majority, or a two-thirds quorum of the frames processed so far. Some features like B-lines occur infrequently, but if they do, this can be fairly strong evidence for healthy lungs (negative pneumothorax or hemothorax). Other features, such as A-lines, should appear with significant contiguous extents across the image between bones or edges for a quorum of frames. Ant crawling movements typically appear about half the time in healthy lungs (during breathing) so a Where A-line intensity is computed using BLUE protocol as shown in Fig. 1); 
and applying the computed A-line intensity to indicate a target placement of the ultrasound probe for pleural line identification during image data acquisition of the region(Para [0031], “The algorithm running on a processor can also provide immediate feedback to the ultrasonic examiner to quickly guide the probe to an optimized position, by providing the most incisive chest imagery possible. This can greatly aid the examiner in cases where the image is distorted by artifacts or interior occlusions such as blebs (air pockets), shrapnel, bullets, etc.”; (Para [0033], “a clear delineation of the pleural line (between inner chest wall and lung surface) is preferred, but lack of bone images can make the situation confusing to the human operator and the machine…. the practitioner may hold the probe non-perpendicularly to the ribs, which is simply detected by a grossly slanting pleural line, of which this user is advised to hold the probe more perpendicularly”; (Para [0049], “Between the lung sliding or B-lines and the region of A-line dominance is the point where the lungs are beginning to pull away from the chest wall.” Where a region of A-line dominance indicates the pleural interface, thus, the computed A-line intensity is applied to determine a region for pleural line identification is imaged; (Para [0057], “In order to get best estimates of pleural interfaces, bones, and the various radiating patterns (A-lines, B-lines, Z-lines, ring-downs), a tracking estimate of the bright line can be obtained, with A-lines and B-lines as well if the CPU power is sufficiently great to reach a minimum acceptable “near real time” rate (e.g., greater than 5 Hz)”; (Para [0058], “the BLUE Protocol in at least one embodiment, if the A-Profile is seen (a number of A-lines are seen by themselves) and these remain fairly stationary through several breathing cycles, this is considered conclusive evidence for a PTX…. A histogram can be performed in the vertical (or radial) dimension for linear, respectively curvilinear, probes. The histogram can count distances between peaks, so presence of a dominant line in the histogram can indicate a large percentage of equally spaced lines.”)
determine an intensity of the one or more candidate pleural lines (Para [0067], “Another feature, which can greatly increase certainty of a healthy pleura is called ring-downs. These can be approximately wedge-shaped interference patterns that extend internally from the pleural line from 1 to several wavelengths. They can occur very rapidly, and disappear as rapidly. While they can be associated with the peak intensity, this is not always the case. A ring-down can occasionally extend below a minimum of pleural line intensity, rather than a maximum. The algorithm can thus search for both peaks and valleys across the pleural line. One or two bone shadows may clearly mark the ends of the pleural line.” Wherein the ends of the pleural line indicate the presence of the pleural line, and therefore, detecting a pleural line); and
reject the one or more candidate pleural lines by determining whether the intensity of the one or more candidate pleural lines satisfy a predetermined pleural line intensity threshold (Para [0037], “a horizontal, more or less linear feature should have its threshold of detection set in proportion to horizontal extent of the image region of interest, as distance between two bones, distance between or a bone and usable edge, or just between two edges of usable image area….The system can ignore these and crop the usable image.” Wherein a predetermined threshold of detection is set in proportion to the image region of interest, and wherein the image is cropped, and therefore, a rejection of candidate features is performed)


With respect to Claim 14, Blackbourne discloses in at least Figs. 14 and 16, the method of claim 13, further comprising alerting a user of the target placement of the ultrasound probe via a user interface (Para [0031], “The algorithm running on a processor can also provide immediate feedback to the ultrasonic examiner to quickly guide the probe to an optimized position, by providing the most incisive chest imagery possible”; (Para [0033], “In the case that a bone is imaged on the left but not the Where the user is alerted via a display or interface as disclosed by Blackbourne (Para [0007], [0035], [0038]-[0038])).

With respect to Claim 16, Blackbourne discloses in at least Figs. 14 and 16, the method of claim 13, wherein the target placement involves a position or an orientation of the ultrasound probe (Para [0031], “The algorithm running on a processor can also provide immediate feedback to the ultrasonic examiner to quickly guide the probe to an optimized position, by providing the most incisive chest imagery possible”; (Para [0033], “In the case that a bone is imaged on the left but not the right, or vice Where the user is alerted via a display or interface as disclosed by Blackbourne (Para [0007], [0035], [0033], [0038]-[0038]); (Para [0055], “The algorithm therefore can search for one of a few basic wave intersection patterns known to be likely to be present for the particular space between two or three selected organs. The region can be selectable on the user's screen via a drop-down menu or radial buttons.”).

With respect to Claim 17, Blackbourne discloses in at least Figs. 14 and 16, the method of claim 13, wherein detecting, using the data, one or more candidate pleural lines comprises determining whether the one or more candidate pleural lines are located within a predetermined depth range (Para [0033], “it is quite feasible via the algorithm to detect whether the user is holding the probe with the long axis perpendicularly between two ribs by measuring the distance between two rib image centerlines and the depth of the ribs as determined by the frequency of the probe, and in some cases the instrument's depth-of-field setting if available.” Since the distance between two ribs is measured, it is therefore known that pleural lines are present and therefore the determined depth is seen as a predetermined depth range).

With respect to Claim 19, Blackbourne discloses the method of claim 13,
wherein detecting, using the data, one or more A- lines comprises applying a Hough transform to the data (Para [0058], “if the A-Profile is seen (a number of A-lines are seen by themselves) and these remain fairly stationary through several breathing cycles, this is considered conclusive evidence for a PTX…In at least one embodiment, the lines tend to follow closely a vertical or radial orientation, so it is not necessary to compute edge histograms at all different angles and positions, e.g., as with a Hough transform.”).

With respect to Claim 21, Blackbourne discloses a non-transitory computer-readable medium comprising executable instructions, which when executed cause one or more processors of the medical imaging system to perform the method of claim 13 (Para [0107], “A computer readable signal medium may include a propagated data signal with computer readable program code… A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device”; (Para [0106], “More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: 

With respect to Claim 22, Blackbourne discloses in at least Figs. 14 and 16, the ultrasound imaging system of claim 10, wherein the user interface comprises a display and the signal in the "On" state comprises a graphic provided on the display (Para [0031], “The algorithm running on a processor can also provide immediate feedback to the ultrasonic examiner to quickly guide the probe to an optimized position, by providing the most incisive chest imagery possible”; (Para [0033], “In the case that a bone is imaged on the left but not the right, or vice versa, the user can be cued via text on a suitable box in the system's screen to the effect: “Advise moving the probe up or down until another bone is seen or use a lower-frequency probe” (a probe which shows more bones at once)… it is quite feasible via the algorithm to detect whether the user is holding the probe with the long axis perpendicularly between two ribs by measuring the distance between two rib image centerlines and the depth of the ribs as determined by the frequency of the probe, and in some cases the instrument's depth-of-field setting if available”; (Para [0038], “The system can be capable of showing the medic when the probe is positioned properly and possibly give guidance when confidence level is high, i.e., where to set an M mode scan for lung point (with many comet tails), when B mode looks good (e.g., rib shadows to left and right), move probe up or down depending on rib shadows. Furthermore, the system can provide textual advise (e.g. positive/negative HTX/PTX or abdominal hemorrhage) and present descriptive diagrams and other help facilities, e.g., where to place the probe (e.g. intercostal spaces), additional points where the invasion is likely to spread if PTX or HTX, models fitted and overlaid transparently on the image to alert the user to possible inclusions. The system can also highlight comparisons between a previous image and a present image, advise when an image has low contrast (e.g., change instrument setting), and advise if a probe is not functioning properly. Moreover, the system can display clear instructions on calibration if “Help” is pressed, and provide context-sensitive help displayed for other assistances.” The “on” state being when a graphic appears on the display to alert a user and the “off” state being when no alert is present).

With respect to Claim 23, Blackbourne discloses in at least Fig. 9A, the method of claim 13, further comprising estimating a depth of at least one of the one or more candidate pleural lines or the one or more A-lines (Para [0063], “to achieve an acceptable frame rate for large frames (e.g. in the range of 30×500 on a dual core processor), the searches, histograms and horizontal edge correlations can be limited to a smaller region bounded by an upper line and a lower line, and by left and right bone shadows (if any)” where the smaller region is a sub-region; (Para [0045], “where the probe is held as stationary as possible over a region usually between two bones and parallel with the body midline. The beam can be focused so that return signal is summing over the center plane of the probe. Since the probe can be held steady, the returned signal can be processed to form 1-dimensional depth patterns. Fluctuations in features of these patterns, to be described, then indicate movements of the tissues as they cross the plane particularly when the patient breaths”; (Para [0057], “In order to get best estimates of pleural interfaces, bones, and the various radiating patterns (A-lines, B-lines, Z-lines, ring-downs), a tracking estimate of the bright line can be obtained, with A-lines and B-lines as well if the CPU power is sufficiently great to reach a minimum acceptable “near real time” rate (e.g., greater than 5 Hz).” Where the estimates of the A-line are seen as estimated depths, since the intensity of “the bright line” indicates echogenic features, and thus, pertains to the estimate of A-line depth).

the method of claim 23, wherein estimating the depth of at least one of the one or more candidate pleural lines or the one or more A-lines comprises: 
estimating a depth of at least one rib (Para [0057], “In order to get best estimates of pleural interfaces, bones, and the various radiating patterns (A-lines, B-lines, Z-lines, ring-downs), a tracking estimate of the bright line can be obtained, with A-lines and B-lines as well if the CPU power is sufficiently great to reach a minimum acceptable “near real time” rate (e.g., greater than 5 Hz).” Where the estimates of the pleural line are seen as estimated depths, since the intensity of “the bright line” indicates echogenic features, and thus, pertains to the estimate of pleural line depth); and 
adding a predetermined distance to the estimated depth of the at least one rib (Para [0033], “it is quite feasible via the algorithm to detect whether the user is holding the probe with the long axis perpendicularly between two ribs by measuring the distance between two rib image centerlines and the depth of the ribs as determined by the frequency of the probe, and in some cases the instrument's depth-of-field setting if available.” Since the distance between two ribs is measured, it is therefore known that pleural lines are present and therefore the determined depth is a predetermined depth range).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-9, 15, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Blackbourne (US 2016/0239959), in view of Hancock (US 2016/0104267). 	

With respect to Claim 3, Blackbourne discloses in at least Figs. 14 and 16, the ultrasound imaging system of claim 1, 
However, Blackbourne does not disclose wherein the computed A-line intensity exceeds a predetermined threshold when the target placement is satisfied.
In the field of solid-state ultrasound imaging devices, Hancock discloses in at least Fig. 8, wherein the computed A-line intensity exceeds a predetermined threshold when the target placement is satisfied (Abstract, “an ultrasound processing system includes an interface operable to receive A-line signal data and a focusing engine operable to perform a focusing process on the received A-line signal data to produce focused A-line signal data. The ultrasound processing system also includes a coherency unit operable to determine a measurement of coherency of the received A-line signal data. The ultrasound processing system further includes an adjustment unit operable to determine an adjustment to the focused A-line signal data based on the measurement of coherency, and a compensation unit operable to apply the adjustment to the focused A-line signal data”; (Para [0063], “In order to suppress artifacts, an adjustment is determined for the focused A-line data based on the coherency metrics and/or the intensity (i.e., magnitude) of the focused A-line data” where coherency or intensity is seen as magnitude; Para [0067], “the compensation unit 812 includes a first digital and/or analog multiplier operable to multiply the coherency-based adjustment amount by the intensity-based adjustment amount to determine a total adjustment amount” where magnitude is seen as intensity or something of the like, improving placement of the probe as it is used for adjustments in image filtering, log compression, gamma curve adjustment, etc.. as disclosed in Hancock (Para [0063] and [0067]-[0068]); (Para [0010], “ the applying of the clutter-reducing adjustment is performed based on the coherence metric exceeding a threshold. In some embodiments, the method further includes determining a magnitude of the focused A-line data and the clutter-reducing adjustment for the focused Where the clutter-reducing adjustment is performed based on a coherence metric corresponding to A-line magnitude).
It would have been obvious for one of ordinary skill in the art to have modified the system of Blackbourne with a predetermined threshold to indicate optimal target placement as taught by secondary reference Hancock.  
The motivation being to identify and reduce clutter within an image as disclosed by Hancock (Para [0008]-[0011]). 

With respect to Claim 8, Blackbourne discloses in at least Figs. 14 and 16, the ultrasound imaging system of claim 1.
However, Blackbourne does not disclose wherein the data processor is further configured to identify the A-line intensity measured at a first time, and the A-line intensity measured at a second time, the first time different from the second time.
In the field of solid-state ultrasound imaging devices, Hancock discloses wherein the data processor is further configured to identify the A-line intensity measured at a first time, and the A-line intensity measured at a second time, the first time different from the second time (Para [0059], “In one example, each raw A-line data value having a first sign is assigned the same sign value (such as +1) irrespective of the magnitude of the A-line data value, while each raw A-line data value having an opposite sign is assigned an opposing sign value (such as −1) irrespective of magnitude. In the example, the coherency unit 802 adds the sign values of the raw A-line data values used to determine a focused A-line data value...” Where the sum of positive and negative integers results in a difference of a first and second A-line magnitude).

The motivation being to use fewer a-lines when determining a focused A-line value as disclosed in Hancock (Para [0059]). 

With respect to Claim 9, the ultrasound imaging system of claim 8.
However, Blackbourne does not disclose wherein the data processor is further configured to identify an A-line intensity variation, the A-line intensity variation equal to an intensity difference between the A-line intensity measured at the first time and the A-line intensity measured at the second time.
In the field of solid-state ultrasound imaging devices, Hancock discloses wherein the data processor is further configured to identify an A-line intensity variation, the A-line intensity variation equal to an intensity difference between the A-line intensity measured at the first time and the A-line intensity measured at the second time (Para [0059], “In one example, each raw A-line data value having a first sign is assigned the same sign value (such as +1) irrespective of the magnitude of the A-line data value, while each raw A-line data value having an opposite sign is assigned an opposing sign value (such as −1) irrespective of magnitude. In the example, the coherency unit 802 adds the sign values of the raw A-line data values used to determine a focused A-line data values” Where the sum of positive and negative integers results in a difference of a first and second A-line magnitude).
It would have been obvious for one of ordinary skill in the art to have modified the system of Blackbourne with a processor configured to identify a first and second A-line intensity as disclosed by Hancock. 


With respect to Claim 15, Blackbourne discloses in at least Figs. 14 and 16, the method of claim 13,
wherein the computed A-line intensity exceeds a predetermined threshold when the target placement is satisfied.
In the field of solid-state ultrasound imaging devices, Hancock discloses wherein the computed A-line intensity exceeds a predetermined threshold when the target placement is satisfied (Para [0067], “the compensation unit 812 includes a first digital and/or analog multiplier operable to multiply the coherency-based adjustment amount by the intensity-based adjustment amount to determine a total adjustment amount”; (Para [0010], “ the applying of the clutter-reducing adjustment is performed based on the coherence metric exceeding a threshold. In some embodiments, the method further includes determining a magnitude of the focused A-line data and the clutter-reducing adjustment for the focused A-line data is determined further based on the magnitude.” Where the clutter-reducing adjustment is performed based on a coherence metric corresponding to A-line magnitude).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified the system as disclosed by Blackbourne with a predetermined threshold for A-line intensity that indicates optimal target placement when exceeded.
The motivation being to improve image quality and reduce clutter as disclosed by Hancock (Para [0068]). 

With respect to Claim 20, Blackbourne discloses in at least Figs. 14 and 16, the method of claim 13, wherein detecting, using the data, one or more A- lines comprises determining a depth corresponding to a peak intensity level detected in the region of the lung tissue (Para [0035], “to count the number of occurrences of key features detected (the features of the BLUE Protocol indicated in FIG. 1) as the video image progresses. Then, at each frame or a certain number to be skipped, it can be determined whether a given count is greater than one third, or a majority, or a two-thirds quorum of the frames processed so far. Some features like B-lines occur infrequently, but if they do, this can be fairly strong evidence for healthy lungs (negative pneumothorax or hemothorax). Other features, such as A-lines, should appear with significant contiguous extents across the image between bones or edges for a quorum of frames. Ant crawling movements typically appear about half the time in healthy lungs (during breathing) so a majority threshold is used in this case.” Where A-line intensity is computed using BLUE protocol as shown in Fig. 1); (Para [0068], “if most of the frame is “dominated” by several almost-equally spaced lines of peak intensity of one or several centimeters separation, then an inference can be made which sets a value indicating the presence of A-lines to be “true” or “1” or some other computational signal”; (Abstract, “With B-mode, feature extraction involves specialized algorithms operating at frame rate for tracking of features such as ribs and rib shadows, pleural line and fast changes in peak intensities along the pleural line.” Where both a-lines and b-lines are able to be used to determine a depth corresponding to a peak intensity level of a region).  However, Blackbourne does not disclose at one or more lateral positions 
In the field of solid-state ultrasound imaging devices, Hancock discloses at one or more lateral positions (Para [0048], “time-of-flight offsets are determined by analysis of the incoming A-line data through a method such as peak detection either in addition to or as a replacement for utilizing pre-determined values… the particular offsets applied by the units 608 are determined based on a geometry of the scanner assembly 106 (e.g., degree of curvature, transducer spacing, distance between emitter and receiver, length of signal lines, etc.), a characteristic of a transducer (e.g., firing delay, sensitivity etc.), a characteristic of an aperture (e.g., width, location on the transducer complex, beam-steer angle, Wherein the peak intensity level would be detected at a lateral position due to nature of how A-line intensity is determined as disclosed by Hancock (Para [0048]). 
It would have been obvious for one of ordinary skill in the art to have modified the system of Blackbourne with the determination of A-line intensities within a lateral position as in the secondary reference of Hancock. 
The motivation being to improve resolution, reduce grating lobes, side lobes, and other artifacts as disclosed in Hancock (Para [0048]).

With respect to claim 26, Blackbourne teaches the method of claim 23, wherein estimating the depth of at least one of the one or more candidate pleural lines or the one or more A-lines comprises creating an intensity profile as a function of depth, wherein an estimated depth corresponds to a depth having a highest intensity peak in the intensity profile (Para [0035], “to count the number of occurrences of key features detected (the features of the BLUE Protocol indicated in FIG. 1) as the video image progresses. Then, at each frame or a certain number to be skipped, it can be determined whether a given count is greater than one third, or a majority, or a two-thirds quorum of the frames processed so far. Some features like B-lines occur infrequently, but if they do, this can be fairly strong evidence for healthy lungs (negative pneumothorax or hemothorax). Other features, such as A-lines, should appear with significant contiguous extents across the image between bones or edges for a quorum of frames. Ant crawling movements typically appear about half the time in healthy lungs (during breathing) so a majority threshold is used in this case.” Where A-line intensity is computed using BLUE protocol as shown in Fig. 1); (Para [0068], “if most of the frame is “dominated” by several almost-equally spaced Where both a-lines and b-lines are able to be used to determine a depth corresponding to a peak intensity level of a region)
However, Blackbourne does not disclose at a number of lateral positions
In the field of solid-state ultrasound imaging devices, Hancock discloses at a number of lateral positions (Para [0048], “time-of-flight offsets are determined by analysis of the incoming A-line data through a method such as peak detection either in addition to or as a replacement for utilizing pre-determined values… the particular offsets applied by the units 608 are determined based on a geometry of the scanner assembly 106 (e.g., degree of curvature, transducer spacing, distance between emitter and receiver, length of signal lines, etc.), a characteristic of a transducer (e.g., firing delay, sensitivity etc.), a characteristic of an aperture (e.g., width, location on the transducer complex, beam-steer angle, etc.), and/or other relevant factors that affect arrival time. In some embodiments, such as when a focused A-line is broken up into more than one calculation based on a focal range 504 or flavor, discrete time-of-flight offsets are supplied for each particular focal range 504 or flavor.” Wherein the peak intensity level would be detected at a lateral position due to nature of how A-line intensity is determined as disclosed by Hancock (Para [0048]). 
It would have been obvious for one of ordinary skill in the art to have modified the system of Blackbourne with the determination of A-line intensities within a lateral position as in the secondary reference of Hancock. 
The motivation being to improve resolution, reduce grating lobes, side lobes, and other artifacts as disclosed in Hancock (Para [0048]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Blackbourne (US 2016/0239959) in view of Piraino (US 2017/0231600). 

With respect to claim 25, Blackbourne teaches the method of claim 24, wherein the predetermined distance comprises a plural interface (Para [0033], “it is quite feasible via the algorithm to detect whether the user is holding the probe with the long axis perpendicularly between two ribs by measuring the distance between two rib image centerlines and the depth of the ribs as determined by the frequency of the probe, and in some cases the instrument's depth-of-field setting if available.” Since the distance between two ribs is measured (distance of separation of the rib and distance of a pleural interface), it is therefore known that pleural lines are present and therefore the determined depth is a predetermined depth range).
However, Blackbourne does not teach an average separation of the rib. 
In the field of Doppler ultrasound imaging, Piraino teaches an average separation of the rib (Para [0045], “the spacing between one transducer and its adjacent transducer (e.g., transducer 401 and transducer 402) may be some distance that is substantially different than some pre-determined distance, such as the average distance between two ribs on an average-sized human being.” Wherein the average distance between two ribs is an average distance of separation of a rib)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Blackbourne with a known technique (determining the average separation between ribs) to improve similar devices (ultrasound imaging apparatuses)  as taught by Piraino. 
	The motivation being (Para [0044], “it will be appreciated that any number of transducers from one to many may be used in alternative implementations”; (Para [0046], “to reduce the likelihood that .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blackbourne (US 2016/0239959) in view of Erkamp (WO 2014/207611). 

With respect to Claim 12, the modified system of Blackbourne discloses in at least Figs. 14 and 16, the ultrasound imaging system of claim 1. 
However, Blackbourne does not disclose wherein the one or more A- lines appear at depths that are multiple integers of a depth of the one or more candidate pleural lines.
In the field of Lung tissue identification in echocardiography, Erkamp discloses wherein the one or more A-lines appear at depths that are multiple integers of a depth of the one or more candidate pleural lines (Abstract, “With B-mode, feature extraction involves specialized algorithms operating at frame rate for tracking of features such as ribs and rib shadows, pleural line and fast changes in peak intensities along the pleural line.” Wherein the algorithm is applied to A-lines as well, in that A-lines appear at depths along a pleural line).
It would have been obvious for one of ordinary skill in the art to have modified the system with A-lines of Blackbourne with B-mode feature extraction using a specialized algorithm for tracking of peak intensities along the pleural line as disclosed by Erkamp. 
The motivation being to better determine the spatial boundary in the current imaging plane as disclosed by Erkamp (Abstract), where B-lines and A-lines both exist in lung imaging and the application to A-lines would not affect how the algorithm would work. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793